Turner, Justice,
stated the case, and gave the opinion of the Court.
The errors assigned are in substance the same as the grounds taken for quashing the bond and execution.
The main question raised in this case, to wit, the constitutionality of the forthcoming bond law, and the proceedings under it, have been so often and so uniformly decided in favor of both, that it is not necessary to discuss it. This act is made to favor defendants in execution; it is a modification of the rights of an execution, in favor of the defendant, and not of the plaintiff, of the debtor, and not of the creditor. A plaintiff in error should show errors to his prejudice, and not in his favor. Whether the plaintiff’s name is spelt Wanser or Wanzer, makes no difference.
The act allowing a forthcoming bond to be taken, does not prescribe in what manner the sheriff’s return shall be made; and it sufficiently appears, by the return of the sheriff on the execution, that a bond was taken and forfeited. If there had been no such bond, and no forfeiture, or an insufficient bond, the court to which it was returnable was competent to correct the error. The law allows a day in court between the giving of the bond and the time for issuing execution thereon, for an aggrieved party to be heard: when and where the facts can be spread upon the record, so as to be susceptible of review in the Court of Errors. As to the seal and other defects, the record shows seals to the names of the obligors, and the bond is in the form of a bond, and shows sufficient matter of substance in every particular to sustain the judgment of the court below.
Besides, the appellant was too late in moving to quash, when they suffered a term to pass, and the judge did not err in taking that view of the subject.
The judgment must be affirmed.